BROGAN, J.,
dissenting
I would respectfully dissent. The plaintiff has alleged in a separate cause of action that the defendant breached implied warranties of merchantability for a particular purpose when it manufactured and sold the calendar stack to Kimberly-Clark in a condition which was not fit or safe for its ordinary intended use. The plaintiff then purchased the calendar stack from KimberlyClark. The plaintiff is not required to be in privity with the defendant to assert an action based on a breach of an implied warranty. Inglis v. American Motor Corp. (1965), 3 Ohio St. 2d 132.
Since the plaintiff asserts that a legal relationship exists between itself and the defendant by virtue of the warranty claim, summary judgment was inappropriately entered in the defendant's behalf. Cincinnati Bell Tel. Co. v. Straley (1988), 40 Ohio St. 3d 373.